Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 10, the closest prior art, Ebiyama (US Pub. 2016/0125268), discloses and image processing system and method of performing comprising providing a hardware processor that generates a background image of each of multiple time windows, on the basis of images obtained by extracting only static areas. The processor generates the background image by obtaining for each of the pixels of the background image, the average, median, or mode of the corresponding pixel values of the static areas of the respective images captured in a certain time period from the time point before current Time t to current Time t. The image processing system compares background images of a short time window and a long time window, extracts pixels each having a difference that is larger than a threshold value, and consequently identifies the area consisting of the pixels as a static-object area.  
Similarly, the prior art Zhou (US Pub. 2020/0143517) disclose a system and method of non-uniformity correction for an infrared image based on guided filtering and high-pass filtering, wherein a low-frequency component of the original image is obtained through the guided filtering; the low-frequency component of the original image is subtracted from the original image to obtain the high-frequency component of the original image; a motion region and a static region in the original image are determined according to an inter-frame difference algorithm; time constants are configured for the motion and static regions to perform temporal high-pass filtering on the high-frequency component of the original image, such that fixed pattern noises having almost no boundaries are obtained. Finally, the fixed pattern noise are subtracted from the original image so that non-uniformity correction is achieved. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884